Citation Nr: 1628913	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1974 to October 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for acute lower back pain and a TDIU.  A claim for service connection for a lower back injury was received by VA in November 1981, but was not adjudicated at that time.  Another "claim" for service connection for acute lower back pain and entitlement to a TDIU was received in August 2006.  

The issues on appeal were previously before the Board in April 2010, September 2011, January 2014, and December 2014.  In the January 2014 decision, the Board denied service connection for a low back disorder and entitlement to a TDIU.  The Veteran appealed the January 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court), and in July 2014, the Court vacated the decision and remanded the issues pursuant to a Joint Motion for Remand.  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that a September 2011 VA medical opinion, relied on by the Board, was inadequate.  

In December 2014, the Board remanded the issue of service connection for a low back disorder for additional development and found that the issue of a TDIU was intertwined with this issue.  Pursuant to the December 2014 remand instructions, the Veteran was afforded a VA examination in February 2015 to assist in determining the etiology of the claimed low back disorder.  In September 2015, the Board obtained an undated Veterans Health Administration (VHA) medical opinion with respect to the issue of service connection for a low back disorder.  An addendum VHA medical opinion was obtained in March 2016.  The Board finds that the February 2015 VA examination report and VHA medical opinions (received in September 2015 and March 2016), taken together, are thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds there has been substantial compliance with the December 2014 Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).       

In January 2010, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge in Nashville, Tennessee (a Travel Board hearing).  A transcript of the hearing is of record.  

The issue of an increased disability rating in excess of 20 percent for the service-connected right knee disability, to include whether a separate disability rating is warranted for right knee instability, has been raised by the record, see February 2015 VA examination report, April 2015 written statement from the representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  As this informal claim was received by VA prior to March 24, 2015, the Veteran was not required to use a standardized claim form.  Cf. 38 C.F.R. § 3.155(a) (2015). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed thoracolumbar spine degenerative joint disease, degenerative disc disease, intervertebral disc syndrome, and multiple wedge compression fractures.

2.  The Veteran sustained an in-service thoracic and lumbar spine injury.

3.  Symptoms of the thoracolumbar spine disabilities were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The Veteran's thoracolumbar spine disabilities first manifested many years after service separation and are not causally or etiologically related to active service.

5.  The Veteran's thoracolumbar spine disabilities are not caused or chronically worsened by the service-connected right knee disability.

6.  The Veteran's current thoracolumbar spine disabilities are clearly attributable to an intercurrent cause of a 1997 post-service work injury. 


CONCLUSION OF LAW

Thoracolumbar spine disabilities, including degenerative joint disease, degenerative disc disease, intervertebral disc syndrome, and multiple wedge compression fractures, were not incurred in active service, and may not be presumed to have been incurred therein, nor are they secondary to the service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is remanding the issue of entitlement to a TDIU.  With respect to the issue of service connection for a low back disorder, denied herein, in this case, the RO provided notice to the Veteran in October 2006, prior to the initial adjudication of the claim in March 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, VA examination reports, VHA medical opinion reports, a copy of the January 2010 Board hearing transcript, and lay statements.  

Pursuant to April 2010 Board remand instructions, a request for disability benefits records was sent to the Social Security Administration (SSA) and a negative response, indicating that there were no medical records available, was received.  A formal finding of the unavailability of SSA disability records was made in December 2010.  In December 2010 correspondence, the Veteran was notified that no SSA records were available.  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issue decided herein.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2008, December 2010, and February 2015.  A September 2011 addendum VA medical opinion (to the December 2010 VA examination report) was also obtained.  A VHA medical opinion was obtained in September 2015.  An addendum VHA medical opinion was obtained in March 2016.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki,		 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R.	 § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).      

As discussed in detail below, the Board finds that the June 2008, December 2010, and February 2015 VA examineration reports and September 2011 addendum medical opinion are inadequate with respect to the questions of whether the claimed thoracolumbar spine disabilities were incurred in or caused by service or aggravated by the service-connected right knee disability. 

In a May 2016 written statement, the representative contended that the VHA doctor's opinion was inadequate because it was based on the premise that the Veteran had not experienced continuous back problems since the 1976 in-service back injury because there was no documentation of the complaints by the Veteran until a 1997 work-related injury.  The representative contended that the Veteran is competent to report ongoing symptoms of back pain and, in an absence of a finding by the Board that the Veteran is not credible, the VHA doctor's opinion is inadequate.  As will be discussed in detail below, the Board finds that the Veteran's statements as to continuous back symptomatology since the in-service back injury are not credible.  As such, the VHA doctor's reliance on this accurate fact of no continuous post-service symptoms does not render the provided medical opinion inadequate.

Further, in the May 2016 written statement, the representative contended that the VHA doctor's opinion was inadequate with regard to the theory of secondary service connection because, since the VHA doctor did not articulate what search criteria he used, it was unclear if he "grasped the implied relationship between the falls (resulting from the knee giving way during heavy lifting/carrying) and the development/worsening of the back problems" including wedge compression fractures noted on the December 2010 and September 2011 VA medical reports.  The representative contended that the opinions failed to consider all the favorable evidence, in particular a 1987 report of the Veteran sustaining injuries in a work place fall when the service-connected right knee gave way.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  The representative contends that the VHA doctor did not adequately review the file or address relevant evidence and did not adequately understand medical principles relating to how falls caused by a lower extremity joint giving way may injure the back.  The Board finds that the VHA doctor was competent and qualified through education, training, and experience to perform an adequate VA examination and offer medical diagnoses, statements, and opinions.  See Cox, 20 Vet. App. 563.  The VHA doctor specifically noted that he reviewed the "service treatment records, orthopaedic opinions, court filed documents, and imaging reports" and was providing an opinion as a board certified orthopaedic spine specialist and surgeon.  The VHA doctor specifically opined as to whether the claimed thoracolumbar spine disabilities were incurred in or caused by service or caused or aggravated by the service-connected right knee disability and provided supporting rationale.  

Establishing secondary service connection based on aggravation requires that the non-service-connected disability be permanently worsened in severity beyond a natural progression by the service-connected disability.  See 38 C.F.R. § 3.310(b).  The VHA doctor did not, as implied by the representative, say that falls caused by a lower extremity giving way cannot cause or aggravate a spine disorder, but rather opined, based on the facts of this particular case, that the thoracolumbar spine disorders had not been worsened in severity beyond that which is expected with a heavy laborer of nearly 20 years - i.e., was not aggravated beyond a natural progression irregardless of the falls caused by the right knee disability.   

The Board finds that the VHA medical opinions, taken together with the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issue on appeal.  The VHA examiner reviewed the lay and medical evidence associated with the claims file, including physical examination reports by previous VA examiners, and provided opinions with supporting rationale.      

The Veteran and his spouse testified at a January 2010 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court (Court) held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal, what was generally required for service connection, and suggested the importance of getting a medical nexus opinion relating the lumbar spine disorders to service or the service-connected right knee disability. 

The Veteran and his spouse presented evidence of symptoms of the thoracolumbar spine disorders and testified as to in-service events and symptoms since service separation.  Further, the Veteran was provided VA examinations, and VHA medical opinions were obtained, that provide additional evidence on the question of whether any of the currently diagnosed thoracolumbar spine disorders are related to the in-service injury or the service-connected right knee disability.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for a Thoracolumbar Spine Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with thoracolumbar spine degenerative joint disease.  See February 2015 VA examination report.   Degenerative joint disease is a form of arthritis and qualifies as a "chronic disease" under 38 C.F.R.	 § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply.

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran essentially contends that he injured his back during service when lifting the hood of a truck with symptoms of back pain continuing since service separation.  See August 2006 written statement, May 2016 written statement from the representative.  At the January 2010 Board hearing, the Veteran testified that he experienced back pain following the 1976 in-service back injury that continued after service separation to present.  See Board hearing transcript at 5-8.  

Alternatively, the Veteran contends that the low back pain is exacerbated by the service-connected right knee disability, specifically the altered gait and giving way with resultant falls associated with the knee disability.  See August 2006 written statement, May 2016 written statement from the representative.  In a July 2011 written statement, through the representative, the Veteran contended that the service-connected knee disability caused him to lift things in an unsafe manner resulting in exacerbations of the back problems on the job in 1997 and has continued to aggravate the back disorder since that time.  

First, the evidence of record demonstrates that the Veteran has current diagnosed thoracolumbar spine disabilities.  The February 2015 VA examination report notes diagnoses of thoracolumbar spine degenerative joint disease, degenerative disc disease, and intervertebral disc syndrome.  The December 2010 VA examination report notes that the Veteran had degenerative changes and multiple wedge compression fractures of the thoracolumbar spine. 

Next, the Board finds that the Veteran experienced in-service symptoms of low back pain.  April 1976 service treatment records note that the Veteran reported back pain after lifting the hood of a truck.  Upon physical examination, pain was noted in the thoracic and lumbar spine.  Initially, muscular mid back pain was assessed.  The Veteran was seen again later in the month, reporting additional back pain, and was diagnosed with muscular ligamentous strain in the left mid back.  During the course of treatment, x-ray imaging was negative "except minimal generalized irregular end plates which may relate to chronic growth disturbance."  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed thoracolumbar spine disabilities were not incurred in-service, and may not be presumed to be incurred therein.  As arthritis (i.e., degenerative joint disease) is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  To the extent the Veteran's thoracolumbar spine disabilities are manifested by arthritis, the evidence does not show that symptoms of arthritis were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  

Other than the April 1976 thoracic/lumbar spine injury noted in the service treatment records, service treatment records do not indicate any in-service treatment, complaints, findings, or diagnosis of any back disorder.  At the September 1977 service separation physical, the Veteran's spine was found to be clinically normal.  On an associated reported of medical history, the Veteran denied recurrent back pain.

At the January 2010 Board hearing, the Veteran testified that he did not report a history of back pain at the service separation physical because he "was ready to go home."  See Board hearing transcript at 10.  However, review of the September 1977 report of medical history at the time of service separation reflects that the Veteran endorsed a history of eye trouble and skin disease, while also denying recurrent back pain.  The Board finds that the Veteran's in-service history of symptoms (i.e., denying problems with the spine) is more contemporaneous to service, and is more consistent with the other contemporaneous lay reports of medical history and service treatment record notations and findings, so is of more probative value than the more recent assertions made many years after service separation for compensation purposes stating that he had chronic back pain in service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a thoracolumbar spine disorder during service.  38 C.F.R.	 § 3.303(b).     

On the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a thoracolumbar spine disorder since service separation.  The Veteran first claimed service connection for a back disorder in November 1981 - four years after service separation.  At that time, the Veteran reported that he had injured his back during service and reported constant pain in his lower back while working.  At the time of the November 1981 claim, the Veteran did not report continuous symptoms of back pain since service separation - just that he had current (post-service) lower back pain while working.  

The first recorded symptomatology of a thoracolumbar spine disorder is found in 1997, over 19 years after service separation.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).   

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  The evidence also includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms of back pain because this requires only personal knowledge as it comes to him through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In the August 2006 written statement, the Veteran reported chronic and continuous symptoms of back pain that began during active service and continued to present.  See also January 2010 Board hearing transcript at 5-8.  At the February 2015 VA examination, the Veteran reported that he had continued to experience increasing back pain since the in-service back injury.    

The Board finds that the Veteran's more recent accounts that he had chronic back symptoms during service or continuously since service separation, while competent, are inconsistent with and outweighed by the other, more contemporaneous lay and medical evidence of record, so are not credible.  Post-service records show different reported histories of the onset of spine symptoms at different times.  

On the November 1987 compensation claim, the Veteran reported back pain but did not provide an onset date.  A June 1997 private treatment record notes that the Veteran injured his back in March 1997 when he bent over to pick up some rebar and felt immediate lower back pain.  The Veteran specifically stated that he had no problems with his back prior to the March 1997 (post-service) industrial injury.  The private treatment record notes that radiographic reports of the lumbosacral spine were unremarkable for the Veteran's age and a June 1997 x-ray report notes degenerative spurring at the thoracolumbar junction with no evidence of fracture or destructive osseous process.  An impression of subacute low back pain related to a March 1997 industrial injury and probable lumbosacral strain with residuals was rendered.  A February 2006 VA treatment record notes that the Veteran reported a long history of chronic low back pain, but does not indicate when these symptoms began.

The approximate dates of onset of symptoms reported by the Veteran are very inconsistent.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his more recent recollections and statements made after the claim for service connection to be of lesser probative value then the earlier, more contemporaneous histories, some of which were made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).    

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his more recent recollections and statements made in connection with a claim for benefits to be of lesser probative value than the earlier, more contemporaneous histories, some of which were made for treatment purposes.  See Pond, supra.  For these reasons, the Board finds that the weight of the evidence is against a finding of chronic symptoms in service or continuity of symptomatology after service.  38 C.F.R. § 3.303(b).   

In addition, as discussed above, the first notation of symptomatology potentially related to a thoracolumbar spine disorder was in November 1981, over four years after service separation; therefore, a thoracolumbar spine disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  

Further, the Board finds that the post-service manifestations of the claimed spine disorder are clearly attributable to an intercurrent cause - specifically the March 1997 industrial injury.  See 38 C.F.R. § 3.303(b).  The June 1997 private treatment records attribute the Veteran's reported back pain to the March 1997 (post-service) industrial injury.  An impression of subacute low back pain related to a March 1997 industrial injury and probable lumbosacral strain with residuals was rendered.  A July 1998 private treatment record notes that the Veteran continued to report back pain, and the diagnosed lumbosacral strain with residuals was related to the March 1997 post-service industrial injury.  

In the VHA medical opinion, the VHA doctor opined that the Veteran's post-service employment-related back injury while working construction and performing heavy lifting is much more likely the major cause of the current back pain and degenerative changes.  The VHA doctor noted that the radiographic images in 1997 were consistent with the Veteran's age at that time.  The VHA doctor opined that it is reasonable and likely that the Veteran's current back pain came from 19 years of construction work and heavy lifting with an injury in 1997 as opposed to the in-service episodes of back pain in 1976.

Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the weight of the evidence is against presumptive service connection.

The Board further finds that the weight of the competent evidence demonstrates that the current thoracolumbar spine disabilities are not otherwise related to active service.  While the Veteran experienced a spine injury during service, in-service injury does not mandate that service connection be granted.  Rather the in-service injury must be shown to have at least as likely as not caused the current disabilities.

In a February 2008 written statement, a VA nurse practitioner opined that the Veteran's current degenerative disc disease is related to the in-service treatment for back pain.  The VA nurse practitioner did not provide any rationale for the opinion.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board also finds that it is not clear what the VA nurse practitioner relied on for the basis of the opinion.  As such, the Board finds that the VA nurse practitioner's opinion is outweighed by the more probative VHA doctor's opinions in the September 2015 and March 2016 VHA medical opinion reports, discussed in detail below, that are based on review of the claims file, the Veteran's history, and the in-service and post-service back injuries.    

The Veteran has contended throughout the course of this appeal that his current thoracolumbar spine disabilities were caused by the in-service back injury.  See e.g., August 2008 substantive appeal (on a VA Form 9).  Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (lay person not competent concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" so it was a Colvin violation for the Board to expect some documentation of ACL tear injury in the service treatment records); see 38 C.F.R. § 3.159(a)(2).

As a lay person, under the facts of this case that include no continuous post-service symptoms, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as thoracolumbar spine degenerative joint disease, degenerative disc disease, intervertebral disc syndrome, and multiple wedge compression fractures.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current thoracolumbar spine disabilities is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no symptoms of arthritis for years after service, and shows denial of such symptoms at service separation.

Additionally, the symptoms of thoracolumbar spine pain overlap with other disorders.  To differentiate pain attributable to arthritis from pain due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of spine pain, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  In this case, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of the current thoracolumbar spine disabilities, which includes arthritis.  Based on the above, the Board finds the Veteran is not competent to provide an opinion of nexus between the current thoracolumbar spine disabilities and service, especially in this case where there is no chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

With respect to the VA medical opinions obtained with respect to whether the thoracolumbar spine disabilities were incurred in or caused by service, the June 2008 VA examination report notes that there was evidence of abnormal weight bearing with the Veteran's gait favoring the right knee with a notable limp.  The VA examiner opined that he was unable to rule out the possibility of a causal relationship between the current back disability and the in-service low back injury because previous injury to any joint, including the spine, has a greater risk of development of osteoarthritis.  The VA examiner based this opinion on literature from several medical sources including sports medicine and osteopathic medical journals.  The VA examiner indicated that the Veteran could have developed lumbar arthritis due to the in-service back injury.  

Considering the language of the June 2008 VA examiner's statement in its full context, to the extent that the VA examiner wrote that the Veteran could have developed lumbar spine arthritis due to the in-service back injury, the Board accords this statement low probative weight as is a statement of mere possibility rather than one of probability.  See 38 C.F.R. § 3.102 (statements that involve "pure speculation or remote possibility" are not within the range of probability); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that the illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185 (1999) (holding that a physician's opinion a veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (holding that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board finds the June 2008 VA examiner's statement to be outweighed by the September 2015 and March 2016 VHA medical opinions. 

Further, in opining that the current thoracolumbar spine disabilities are less likely as not incurred in or caused by service, the December 2010 and February 2015 VA examiners did not address the November 1981 report by the Veteran of constant low back pain while working and rested their opinions, at least on part, on the 1997 back injury to be the first post-service occurrence of back pain or other back symptomatology.  As such, the Board finds that the December 2010 and February 2015 VA examination reports are inadequate with respect to the question of direct service connection because they are based, at least in part, on the inaccurate factual predicate that the Veteran did not have symptoms of a back disorder or back pain until the 1997 post-service work injury.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As such, they will not be further discussed with respect to the theory of direct service connection.         

In an undated VHA medical opinion (received by the Board in September 2015) and March 2016 addendum medical opinion, the VHA orthopaedic spine surgeon opined that the Veteran's current low back disability was not incurred in active service.  The VHA doctor noted that the Veteran did have two instances of lumbar spine pain in April 1976, but then remained clinically silent for the remainder of active service.  The VHA doctor noted that, while the Veteran reported a history of a "right back lower injury" in September of October 1976 on the November 1981 application for compensation or pension, this history of pain was not likely different from the instances of pain noted to have occurred in April 1976.  

The VHA orthopaedic spine surgeon opined that the complaint of thoracic pain in 1976 and lumbar pain in retrospect as per the 1981 compensation application was, by all available evidence, self-limited.  The VHA doctor noted that the next documented spinal complaint in 1981 was also self-limited.  The VHA doctor opined that the Veteran's 1997 post-service employment related back injury while working construction and performing heavy lifting is much more likely the major cause of the current back pain and degenerative changes.  The VHA doctor noted that the radiographic images of the spine in 1997 were consistent with the Veteran's age and it is reasonable and likely that the current pain came from 19 years of construction work and heavy lifting with a (post-service) injury in 1997 rather than the 1976 in-service back pain.  The reasonable and necessary inference to be drawn from the VHA doctor's opinions is that the diagnosed thoracolumbar spine disabilities are less likely than not caused by the in-service back injury. 

The VHA orthopaedic spine surgeon reviewed the claims file, including the lay and medical evidence and pertinent radiographic findings.  The VHA doctor had the requisite medical expertise to render a medical opinion regarding the etiology of the claimed thoracolumbar spine disabilities and had sufficient facts and data on which to base conclusions.  Further, the VHA doctor addressed the Veteran's assertions of a relationship between the thoracolumbar spine disabilities and the in-service back pain.  Based on the above, the Board finds the VHA medical opinion reports to be highly probative.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's thoracolumbar spine disabilities were not incurred in active service, therefore, service connection must also be denied on a direct basis.

Turning to the theory of service connection for thoracolumbar spine disabilities as secondary to the right knee disability, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed thoracolumbar spine disabilities, including degenerative joint disease, degenerative disc disease, intervertebral disc syndrome, and multiple wedge compression fractures, were not caused or permanently worsened (aggravated) by the service-connected right knee disability.  

VA treatment records associated with the file note that the Veteran has received treatment for thoracolumbar spine disabilities and that the Veteran has an altered gait resulting in limping, but do not connect the diagnosed spine disabilities to the service-connected right knee disability.  See e.g., February 2008, June 2010, October 2010, July 2014 VA treatment records (noting a limping gait).  

The Veteran has consistently contended that the current spine disabilities were aggravated by an abnormal gait and giving way, with resultant falls caused by the service-connected right knee disability.  See August 2006 written statement, July 2011 and May 2016 written statement from the representative.  In a March 2015 written statement, the Veteran's spouse contended that the Veteran's knee injury affects his back.

The Board finds that, as lay persons, under the facts of this case, the Veteran, his spouse, and the representative do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex thoracolumbar spine disabilities, including degenerative joint disease, degenerative disc disease, intervertebral disc syndrome, and multiple wedge compression fractures, orthopedic disorders.  See Kahana at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  As noted above, the etiology of the Veteran's current thoracolumbar spine disabilities is a complex medical etiological question involving internal and unseen processes unobservable by the Veteran.  

The Board finds under the facts of this case that the Veteran is not competent to provide evidence of an etiological nexus between the service-connected right knee disability and the non-service-connected thoracolumbar spine disabilities, as the complex relationship between orthopedic disabilities of different body areas is not susceptible to lay observation.  See Kahana, supra; King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  As such, despite the presence of an altered gait and falls associated with the right knee disability, the Board finds that these lay statements are not competent evidence on the question of whether the thoracolumbar spine disabilities were caused or aggravated by the service-connected right knee disability, and, even if competent, are outweighed by the other evidence of record, specifically the VA medical opinions discussed below specifically addressing these complex medical questions.  

The September 2011 VA examiner opined that the Veteran's low back disability is less likely than not proximately due to or the result of the service-connected right knee disability.  The VA examiner noted that the Veteran has several wedge compression fractures that are generally as a result of sudden trauma, such as a fall or construction accident with sudden blow or a motor vehicle accident.  The VA examiner noted that chronic, diffuse distributed multi-level degenerative changes that would be expected from a chronically antalgic gait and imbalance from an arthritic knee were not present.  

The February 2015 VA examiner opined that it is less likely as not that the Veteran's complaints of back pain are proximately related to the service-connected right knee injury.  The VA examiner noted that the current scientific literature indicates that multifactorial causes are the probable etiology of the Veteran's back pain.  


In VHA medical opinion reports, the VHA orthopaedic spine surgeon noted that the question of the Veteran's service-connected right knee disability being directly causal to the low back pain is difficult to establish based on the literature.  The VHA doctor noted that he could find no studies that indicate that knee injuries can be directly linked to back pain at a later date.  The VHA doctor opined that the service-connected right knee disability did not seem to correlate with the Veteran's back injuries in any reasonable timeframe.

The VHA doctor further opined that review of the evidence of record reflected no evidence that the knee disability in any way worsened the Veteran's back disorder in severity beyond that which is expected with a heavy laborer of nearly 20 years.  The VHA doctor opined that it is not likely that the Veteran's right knee disability worsened the low back disorder.

The September 2011 and February 2015 VA examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The VHA orthopaedic spine surgeon reviewed the claims file, including the lay and medical evidence and pertinent radiographic findings.  The VA examiners and VHA doctor had the requisite medical expertise to render medical opinions regarding the etiology of the disorder and had sufficient and accurate facts, factual assumptions, and data on which to base the conclusions.  As such, the Board finds the above opinions highly probative evidence that the Veteran's thoracolumbar spine disabilities were not caused or permanent worsened (aggravated) by the service-connected right knee disability.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's thoracolumbar spine disabilities, including degenerative joint disease, degenerative disc disease, intervertebral disc syndrome, and multiple wedge compression fractures, were not incurred in active service, and 

may not be presumed to have been incurred therein, nor are they secondary to the service-connected right knee disability.  As the preponderance of the evidence is against the claim under all theories of service connection, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for thoracolumbar spine disabilities, including degenerative joint disease, degenerative disc disease, intervertebral disc syndrome, and multiple wedge compression fractures, to include as secondary to the service-connected right knee disability, is denied.


REMAND

TDIU

The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with issue of an increased disability rating in excess of 20 percent for the service-connected right knee disability being referred to the AOJ herein.  In an April 2015 written statement, the representative contended that, once disability ratings were applied appropriately to the Veteran's service-connected right knee disability, including separate ratings assigned for instability and limitation of extension, combined with the rating assigned for the meniscal tear, the Veteran would most likely meet the minimum criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) (2015).  The representative contended that a TDIU was warranted just on the basis of the service-connected right knee disability.  

A hypothetical grant of a higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage, and because the one of the disabilities that the Veteran contends makes him unable to secure substantially gainful employment is the right knee disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also May 2010 application for increased compensation based on unemployability (VA Form 21-8940).  For this reason, consideration of entitlement to a TDIU must be deferred pending adjudication of the referred claim.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1. Develop and adjudicate the Veteran's referred claim for an increased disability rating in excess of 20 percent for the service-connected right knee disability.  After this is completed, the AOJ should review the evidence, determine if further development is warranted for TDIU, and take any additional development as deemed necessary.

2.  After all development has been completed, the AOJ should readjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


